    Case 3:20-cv-00930-DWD Document 1-1 Filed 09/14/20 Page 1 of 1 Page ID #13

                April 16, 2016 Aerial Photo: Pre-impact



.
                      Salvage Yard
                                              C a nal
                                         okia
                                     Cah




                                                                          Building

          Speedway


                                                                                     Landfill




                                                                            Access Road




                                                  Video Game Parlor




                                                                           Legend
                                                                                     Petroff Site
                                        Feet
0   125   250        500       750   1,000                                           Radio Towers

                                                             Esri, HERE, Garmin, © OpenStreetMap contributors
